DETAILED ACTION
In view of the appeal brief filed on 05/23/22, PROSECUTION IS HEREBY REOPENED. A clarified ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 18-24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2010/0318279) in view of Inagaki (U.S. Pat. No. 5,992,380).
Regarding claim 1, Meyer discloses a standby generator comprising:
an alternator (paragraph 19 discloses an alternator) to produce electricity for distribution to an electrical system (paragraph 19 discloses using to power electrical components); 
an internal combustion engine (fig. 1 with cylinders 12) driving the alternator, the air-cooled internal combustion engine comprising: 
one (fig. 1 shows one cylinder) or more cylinders, one or more spark plugs (86, 88) each configured to initiate combustion in a corresponding cylinder, and one or more ignition coils (paragraph 19 discloses ignition coils) each coupled to a respective spark plug of the one or more spark plugs to provide a voltage to the respective spark plug; 
a battery system (paragraph 19 discloses a battery with connection to the coils) electrically coupled to the one or more ignition coils to provide power thereto; and 
a digital ignition module (84 and 32) wiring the battery system to each of the one or more ignition coils to control operation of the one or more spark plugs; and
a battery charger (As per arguments submitted 12/16/21 this battery charger is supported in the specification by paragraph 31 which simply states a connection to a power supply, no actual identification of what a charger is.  A battery connection to this system is shown in fig. 1 and addressed in paragraph 19 where the alternator is able to produce electrical power which could charge the battery.) powered by the alternator to recharge the battery system.
Meyer does not disclose that the engine is air cooled.
Inagaki, which deals in engines, teaches air cooled (col. 1, lines 24-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Meyer with the fins of Inagaki because this allows for simple structure (col. 1, lines 24-25).
Regarding claim 2 which depends from claim 1, Meyer discloses further comprising
a load sensor coupled to the air-cooled internal combustion engine to measure an engine load (214) thereon; and
wherein the digital ignition module is programmed to: receive a sensor input from the load sensor indicating the engine load on the air-cooled internal combustion engine (paragraph 35 discloses the connection); and 
Meyer does not disclose control ignition timing of the one or more spark plugs based upon the sensor input received from the load sensor (Meyer does state that ignition timing along with other system actuation can be controlled and provides examples of signals that would be used to control the system of which air flow is one and air flow is a measure of engine load.  But this is not stated explicitly).
Inagaki, which deals in engines, teaches control ignition timing of the one or more spark plugs based upon the sensor input received from the load sensor (col. 3, lines 20-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified to have modified Meyer with the ignition timing sensitive to load of Inagaki because this allows the engine speed to stay with rated limits (col. 3, lines 20-37).
Regarding claim 5 which depends from claim 1, Inagaki discloses further comprising one (36) or more safety sensors coupled to the air-cooled internal combustion engine each to measure
 an oil level (speed option addressed), an oil pressure (speed option addressed), or an engine speed (36 detects engine speed); and
wherein the digital ignition module is programmed to: receive measurement data from the one or more safety sensors indicating the oil level, the oil pressure, or the engine speed; compare the measurement data with a predetermined respective low oil level, low oil pressure, or overspeed condition to determine if the measurement data indicates a low oil level, a low oil pressure, or an overspeed condition (col. 3, lines 29-36); and 
when the measurement data indicates a low oil level, a low oil pressure, or an overspeed condition, interrupt operation of the one or more spark plugs (by changing the ignition timing in this drastic manner the citation is interrupting its current operation to change to this timing in order to deal with this overspeed).
Note: when looking at applicants specification paragraph 30 it states that the ECU is able to “interrupt or stop” the spark plug.  This is understood to mean two different options of 1) stopping the spark plug or 2) interrupting as interpreted above which is to say change its previous operation.  Paragraph 51 is also seen to be “interrupting” operation to reduce engine speed and then resume operation.
Regarding claim 6 which depends from claim 1, Meyer discloses wherein the battery system is a 24- volt battery system (paragraph 19 discloses a 24 volt battery which powers the ignition coils) and each of the one or more ignition coils operates on 24-volts.
Regarding claim 7 which depends from claim 1, Meyer discloses wherein the digital ignition module comprises: 
a microcontroller (paragraph 17 discloses the computer system of this vehicle) to operate the one or more ignition coils; and 
one or more coil driver circuits each coupling the microcontroller to a respective ignition coil of the one or more ignition coils to amplify a control signal from the microcontroller to the respective ignition coil (paragraph 21 discloses the microcontrollers control of the ignition timing).
Regarding claim 8 which depends from claim 7, Meyer discloses wherein the digital ignition module further comprises 
a power supply circuit module (32) wiring the battery system to each of the microcontroller and the one or more coil driver circuits, the power supply circuit module configured to reduce (as argued by applicant on 12/16/21 pages 10 and 11 “circuitry” is the apparatus and reducing a voltage is a functional recitation.  The “circuitry” is all that is needed to perform the function.  Functional language is addressed by showing the apparatus that is able to perform the function.  Paragraph 19 discloses the variation of voltage which would include a reduction) a voltage from the battery system to power the microcontroller and the one or more coil driver circuits (paragraph 19 discloses powering the system, the rest of these limitations is intended use which is met by this reference which is performing the intended use.).
Regarding claim 18, Meyer and Inagaki discloses a generator comprising: a spark-ignition engine operable on a source of combustible fuel, the spark-ignition engine comprising: a crankcase, one or more cylinders operatively coupled to the crankcase, one or more spark plugs each mounted to a respective cylinder to initiate combustion of the fuel in the respective cylinder, and one or more ignition coils each coupled to a respective spark plug to provide a voltage to the respective spark plug; a battery system electrically coupled to each ignition coil to provide power thereto; one or more sensors mounted on or within the generator to obtain data on an operating characteristic of the generator; a digital ignition module wired to each ignition coil to control operation of each respective spark plug, the digital ignition module programmed to receive data on an operating characteristic of the generator from each of the one or more sensors and to interrupt spark ignition of the combustible fuel upon determining the received data indicates a predetermined characteristic of the generator; and an alternator driven by the spark-ignition engine to produce electrical power (the limitations of this claim have been addressed above in claims 1 and 5 since Inagaki shows the engine and all components in a case 4 which will be considered the crankcase).
Regarding claim 19 which depends from claim 18, Meyer discloses wherein the spark-ignition engine further comprises a fuel injection system (80, 112,110) to provide the combustible fuel to each of the one or more cylinders; and wherein the digital ignition module is coupled to the fuel injection system to control supply of the combustible fuel to each of the one or more cylinders ((paragraph 29 discloses how controller 22 controls injection).
Regarding claim 20 which depends from claim 19, Meyer discloses wherein the digital ignition module is programmed to interrupt spark ignition of the combustible fuel by controlling the fuel injection system to interrupt supply of the combustible fuel to each of the one or more cylinders (paragraph 46 discloses engine start which after an off state where spark and fueling would be interrupted).
Regarding claim 21 which depends from claim 18, Meyer discloses wherein the digital ignition module is programmed to interrupt spark ignition of the combustible fuel by controlling operation of the one or more spark plugs (paragraph 46 discloses engine start which after an off state where spark and fueling would be interrupted).
Regarding claim 22 which depends from claim 18, Inagaki discloses wherein the operating characteristic of the generator that at least one of the one or more sensors obtains data on comprises an oil level measurement, an oil pressure measurement, or a speed level measurement of the spark-ignition engine, and further wherein the predetermined characteristic of the generator comprises a low oil level, a low oil pressure, or an overspeed condition (col. 1, lines 29-37).
Regarding claim 23 which depends from claim 18, Meyer discloses wherein the one or more ignition coils operates on 24-volts from the battery system (paragraph 19).
Regarding claim 24 which depends from claim 18, Inagaki discloses further comprising a load sensor (36) coupled to the spark-ignition engine to measure an engine load thereon; and wherein the digital ignition module is programmed to operate the one or more ignition coils based upon data received from the load sensor on a measured engine load (col.3, lines 20-37 and col 6, lines 57-67).
Regarding claim 26 which depends from claim 1, Meyer discloses wherein the air-cooled internal combustion engine further comprising a fuel injection system (80) coupled to each of the one or more cylinders to provide combustible fuel thereto, and wherein the digital ignition module is coupled to the fuel injection system to control supply of the combustible fuel to each of the one or more cylinders (disclosed in paragraph 21).
Regarding claim 28 which depends from claim 26, Meyer discloses wherein the fuel injection system comprises: a fuel and air mixer (76) or a carburetor (mixer option addressed); and a fuel solenoid (paragraph 30 discloses a solenoid for the fuel injector) coupled to control fuel flow through the fuel and air mixer or carburetor; wherein the digital ignition module is coupled to control operation of the fuel solenoid to selectively control fuel flow to each of the one or more cylinders (disclosed in paragraph 30).

Claim 10-16, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2010/0318279) in view of Nelson (U.S. Pat. No. 7,134,407) in view of Inagaki (U.S. Pat. No. 5,992,380).
Regarding claim 10, Meyer discloses a generator comprising: an internal combustion engine comprising: 
one (fig. 1 shows one cylinder) or more cylinders, each cylinder comprising: 
an intake valve (16) and an exhaust valve (18) to actuate between open and closed positions regulating fuel flow through the cylinder (paragraph 29 discloses port injectors), 
a spark plug (86, 88) configured to initiate combustion of the fuel in the cylinder, and 
a piston (64) operatively positioned in the cylinder; 
a crankshaft (56) in the crankcase and driven by each piston of the one or more cylinders; and 
a camshaft (52) and coupled to actuate each intake valve and each exhaust valve of the one or more cylinders according to a rotational position of the crankshaft (disclosed in paragraph 23); 
an inductive pickup (paragraph 24 discloses a “variable reluctance sensor” which is commonly known as an inductive variable reluctance sensors) adjacent the camshaft (shown in fig. 1) configured to sense a rotational position of the camshaft; 
a battery-operated ignition system wired to power each spark plug of the one or more cylinders (disclosed in paragraph 19), the battery-operated ignition system wired to the inductive pickup to receive a signal on a sensed rotational position of the camshaft and programmed to operate each spark plug based on the signal received from the inductive pickup (disclosed in paragraph 24); 
an alternator (disclosed in paragraph 19 is an alternator which generates electrical power from the mechanical power of the engine) operatively mounted to the crankshaft to produce electricity for distribution from the generator; and
a load sensor (214) mounted on or within the generator to measure an engine load on the internal combustion engine; and
wherein the battery-operated ignition system is programmed to:
receive load data from the load sensor comprising the measured engine load (disclosed in paragraph 35).
Meyer does not disclose a crankcase or that a cylinder extending from the crankcase or that the camshaft is in the crankcase driven by the crankshaft or that the inductive pickup is mounted to the crankcase or that the system uses the load data explicitly to optimize ignition timing of each spark plug for the one or more cylinders based on the load data.
Nelson, which deals in engines, teaches a crankcase (82, 86, 162) or that a cylinder extending from the crankcase (shown in fig. 6) or that the camshaft (152) is in the crankcase (shown in fig. 6) driven by the crankshaft (cam gears 156 and 158 connect the two shafts shown in fig. 6) or that the camshaft position sensor is mounted to the crankcase (254).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Meyer with the engine structure of Nelson because these are conventional engine structure (col. 9, lines 23-36) which as disclosed allows for the use of standard parts.
Inagaki, which deals in engines, teaches optimize ignition timing of each spark plug for the one or more cylinders based on the load data (col. 3, lines 20-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Meyer with the ignition timing sensitive to load of Inagaki because this allows the engine speed to stay with rated limits (col. 3, lines 20-37).
Note: as argued in the appeal brief submitted 5/23/22 on page 8 a plain meaning of the word load would be the burden it is placed under.  If the desired operation is a maintaining/ achieving a certain speed than that is the “load”.  The appeal brief suggested measurements that can be used to represent load but that would be incorporating limitations from the specification to limit to only those exemplary measurements.
Regarding claim 11 which depends from claim 10, Nelson discloses wherein the alternator is operatively mounted to the crankshaft on an opposite side of the crankcase from the inductive pickup (shown in fig. 6 alternator 256 is on the opposite side from the camshaft sensor mounting location 254).
Regarding claim 12 which depends from claim 10, Meyer discloses wherein the battery-operated ignition system comprises a 24-volt battery-operated ignition system (paragraph 19).
Regarding claim 13 which depends from claim 10, Meyer discloses wherein the battery-operated ignition system comprises:
one or more ignition coils each coupled to power a respective spark plug (paragraph 37 discloses a coil for each cylinder); 
a programmable ignition module (22) operably connected to the one or more ignition coils to control operation thereof; and 
a battery system wired to the programmable ignition module to provide power thereto (paragraph 19).
Regarding claim 14 which depends from claim 13, Meyer wherein the battery system comprises a 24- volt battery system and the programmable ignition module supplies 24-volts from the 24-volt battery system to operate each of the one or more ignition coils (paragraph 19 discloses a 24 volt battery which powers the ignition coils).
Regarding claim 15 which depends from claim 13, Meyer discloses wherein the internal combustion engine further comprises a fuel injection system (80, 76, 112,110) controlled by the programmable ignition module to provide fuel to each cylinder (paragraph 29 discloses how controller 22 controls injection).
Regarding claim 16 which depends from claim 13, Meyer discloses where the programmable ignition module comprises:
a separate coil driver circuit coupled to each of the one (paragraph 34 discloses at least one coil driving circuit which charges the coil) or more ignition coils to control operation thereof; 
a filter and detector circuit wired to the inductive pickup to digitize a signal from the inductive pickup on the sensed rotational position of the camshaft (this limitation was addressed in claim 4); and 
a microcontroller programmed to: receive the digitized signal from the filter and detector circuit, and control each coil driver circuit based on the digitized signal (disclosed in paragraph 24).
Regarding claim 32 which depends from claim 15, Meyer discloses the fuel injection system comprises: a fuel and air mixer (76 and 80) or a carburetor (mixer option addressed); and a fuel solenoid (paragraph 30 discloses a solenoid for the fuel injector so as to control fuel flow) coupled to control fuel flow through the fuel and air mixer or carburetor; wherein the programmable ignition module is coupled to control operation of the fuel solenoid to selectively control fuel flow to each cylinder (disclosed in paragraph 30).

Claim 3, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2010/0318279) in view of Inagaki (U.S. Pat. No. 5,992,380) as applied to claim 1 above, and further in view of Nelson (U.S. Pat. No. 7,134,407).
Regarding claim 3 which depends from claim 1, Meyer discloses wherein the air-cooled internal combustion engine further comprises:
a crankshaft (56) therein, a camshaft (54), and 
an inductive pickup (paragraph 24 discloses a “variable reluctance sensor” commonly known as inductive variable reluctance sensors) to obtain rotational data of the camshaft; and 
Meyer does not disclose a crankcase or that the crankshaft and camshaft are in direct communication with the crankshaft or that the camshaft sensor is mounted to the crankcase or that wherein the digital ignition module is programmed to: receive the rotational data from the inductive pickup, determine a rotational position of the crankshaft using the rotational data, and control ignition timing of the one or more spark plugs based on the rotational position of the crankshaft.
Inagaki, which deals in engines, teaches control ignition timing of the one or more spark plugs based on the rotational position of the crankshaft (col. 3, lines 20-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified to have modified Meyer with the ignition timing sensitive to load of Inagaki because this allows the engine speed to stay with rated limits (col. 3, lines 20-37).
Nelson, which deals in engines, teaches a crankcase (80 and 162) or that the crankshaft and camshaft are in direct communication (158 and 156) with the crankshaft or that the camshaft sensor is mounted to the crankcase (254) or that wherein the digital ignition module is programmed to: receive the rotational data from the inductive pickup, determine a rotational position of the crankshaft using the rotational data (col. 14, lines 47-54 discloses that knowing crankshaft position is required for this invention but only discloses a camshaft position sensor.  This is taken to mean that this system knows the position of the crankshaft due to the camshaft position sensor since their movement is translated through the gears.  The citation states these things are known in the art see Lesniak (U.S. Pat. No. 6,705,253) as a teaching reference).
Regarding claim 4 which depends from claim 3, Meyer discloses wherein the digital ignition module includes a filter and detector circuit (these are functional limitations of the controller to convert sensor data into digital data which is met the disclosure of paragraph 21 since the sensor data is processed by the computer the appropriate conversion is being performed, specifically paragraph 24 converts the sensor data into engine postion) to digitize the rotational data received from the inductive pickup.
Regarding claim 9 which depends from claim 1, Meyer does not disclose all the limitations of claim 9, some have been addressed above, for simplicity Nelson will address the claims.
Nelson discloses wherein the air-cooled internal combustion engine is 
a v-twin engine (col. 1, lines 19-21 discloses v-twin engine) comprising two spark plugs and two ignition coils (428, 430); and 
wherein the digital ignition module (440) comprises a microcontroller controlling two coil driver circuits (shown in fig. 11), each of the two coil driver circuits coupled to a respective one of the two ignition coils to control operation thereof (claim 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Meyer with the V-twin engine of Nelson because this is a conventional and well known engine (background).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2010/0318279) in view of Inagaki (U.S. Pat. No. 5,992,380) as applied to claims 1 and 2 above, and further in view of Henry (U.S. Pat. No. 8,589,002).
Regarding claim 25 which depends from claim 2, Meyer does not disclose wherein the load sensor measures the engine load by measuring an electrical load on the alternator.
Henry, which deals in engine load, teaches wherein the load sensor measures the engine load by measuring an electrical load on the alternator (308 and col. 7, lines 15-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Meyer with the alternator measurement of load of Henry because this gives a more accurate measurement of power (col. 1, lines 40-50).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2010/0318279) in view of Nelson (U.S. Pat. No. 7,134,407) in view of Inagaki (U.S. Pat. No. 5,992,380), as applied to claim 10 above, and further in view of Henry (U.S. Pat. No. 8,589,002).
Regarding claim 31 which depends from claim 10, Meyer does not disclose discloses wherein the load sensor measures the engine load by measuring an electrical load on the alternator.
Henry, which deals in engine load, teaches wherein the load sensor measures the engine load by measuring an electrical load on the alternator (308 and col. 7, lines 15-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Meyer with the alternator measurement of load of Henry because this gives a more accurate measurement of power (col. 1, lines 40-50).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2010/0318279) in view of Inagaki (U.S. Pat. No. 5,992,380) as applied to claims 1 and 26 above, and further in view of Enomoto (U.S. Pub. No. 2015/0247482).
Regarding claim 27 which depends from claim 26, Meyer does not disclose wherein the digital ignition module is programmed to stop operation of the air-cooled internal combustion engine by initiating substantially simultaneous interruption of both fuel injection from the fuel injection system and spark ignition of the combustible fuel from each of the one or more spark plugs.
Enomoto, which deals in engine control, teaches wherein the digital ignition module is programmed to stop operation of the air-cooled internal combustion engine by initiating substantially simultaneous interruption of both fuel injection from the fuel injection system and spark ignition of the combustible fuel from each of the one or more spark plugs (paragraph 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Meyers with the engine off of Enomoto because this stops combustion in the engine (paragraph 21).

Claims 1, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (U.S. Pub. No. 2008/0202474) in view of Andrei (U.S. Pub. No. 2018/0175629).
Regarding claim 1, Matsuda discloses a standby generator (paragraph 21) comprising:
an alternator (42 receives the alternating current received from the power coil 50 [paragraphs 27, 31] and produces direct current disclosed in paragraph 30) to produce electricity for distribution to an electrical system (paragraph 30 discloses using to power electrical components); 
An air-cooled internal combustion engine (paragraph 18) driving the alternator, the air-cooled internal combustion engine comprising: 
one (abstract) or more cylinders, one or more spark plugs (24a) each configured to initiate combustion in a corresponding cylinder, and one or more ignition coils (paragraph 33) each coupled to a respective spark plug of the one or more spark plugs to provide a voltage to the respective spark plug; 
a battery system (the 12V source shown in fig. 6) electrically coupled to the one or more ignition coils to provide power thereto; and 
a digital ignition module (54) wiring the battery system to each of the one or more ignition coils to control operation of the one or more spark plugs; and
a battery charger (As per arguments submitted 12/16/21 this battery charger is supported in the specification by paragraph 31 which simply states a connection to a power supply, no actual identification of what a charger is.  A battery connection to this system is shown in fig. 6 and addressed in paragraph 30 where the alternator is able to produce electrical power which could charge the battery.) powered by the alternator to recharge the battery system.
Matsuda does not disclose that explicitly state that the 12V source shown in fig. 6 is connected to a battery.
Andrei, which deals in engines (paragraph 50), teaches that the 12V source can be connected to a battery (40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Matsuda with the batteries of Andrei because batteries are able to store as well as provide power (paragraph 58).
Regarding claim 29 which depends from claim 1, Matsuda discloses wherein the air-cooled internal combustion engine further comprises: a crankcase (paragraph 18 discloses the cylinders in a v-shape with respect to the crankshaft shown in fig. 2 which is in a case) comprising a crankshaft (disclosed in paragraph 18) extending therefrom; and an engine cooling fan driven by the crankshaft to drive cooling air over the air- cooled internal combustion engine (paragraph 22).
Regarding claim 30 which depends from claim 29, Andrei discloses a multi-chamber standby generator enclosure (shown in fig. 15) comprising a partition wall separating the enclosure into a first chamber and a second chamber of the multi-chamber standby generator enclosure, with the alternator (42) and battery system (40) positioned in the first chamber and the air-cooled internal combustion engine positioned in the second chamber such that the alternator and battery system are not heated by expelled cooling air from the air-cooled internal combustion engine (paragraph 63 discloses multiple compartments separating the engine from the battery and alternator).

Response to Arguments
Applicant's arguments filed 05/23/22 have been fully considered but they are not persuasive.
Applicant argues on pages 7-10 that the Meyer reference should not be combined with the Inagaki reference because neither teach controlling ignition timing based on load.  Load of an engine is an indirect measurement that can be calculated off of any direct measurement made to the engine and then correlated to load.  The Inagaki reference in its disclosure is clearly correlating the speed of the engine to the load by discussing the cause of the change in engine speed to the change in load (As a teaching reference see Asano U.S. Pub. No. 2020/0109673 paragraphs 40, 68 and 71 about calculating engine load with an engine speed.).  As a result the inputs Meyers uses to control ignition timing can also be called “load” data but since Meyers did not use the word “load” in describing that data Inigaki was brought in to explicitly disclose the connection.  As addressed above the claims are being addressed based on their broadest reasonable interpretation since specification does not detail what is considered load or what is being measured by the load sensor.
Applicant argues on page 10 that during examination Meyers has been identified as not using the load to effect changes in the ignition timing.  The office action was clear that Meyers did not “explicitly” state that load was being used.  Since load is an indirect measurement as argued above almost any direct measurement of target performance values is a measure of the load/burden the engine is under and so Meyers in that way does use load but using a reference more closely tying speed an load made for a clearer rejection.
In response to applicant’s argument that individual references do not address all the limitations made on pages 11-12, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues on pages 12 and 13 that a motivation to combine Nelson with the primary reference was not proper despite the motivation being stated as coming directly from the reference which is the use of conventional parts.  Nelson states using conventional parts in col. 9, lines 25-36 which allows for the use of conventional engine design.  This allows for the whole engine to not have to be re-invented when modifying individual portions of the engine.
Applicant argues on pages 13 and 14 that the limitations of claim 32 were not addressed because Meyers does not have a fuel and air mixer.  Anything that would allow for fuel and air to mix would be a fuel and air mixer.  The fuel injection system along with the “charge motion control valve” certain fit that description and a solenoid valve is being used to control fuel flow.
Applicant argues on pages 17 and 18 that the Meyers reference does not have a battery charger as required by the claims.  As addressed above this only requires connection to a power source (as per paragraph 31 of applicants specification) which the applicant concedes the alternator as being a power source one page 17.  Applicant than argues that this requires the alternator to meet two distinct limitations in the claims  1) an alternator and 2) a battery charger.  The specification of this application states a battery charger is a “connection” to a power source.  The alternator of Meyers is a power source the connection is the battery charger.
Applicant argues on pages 20-24 that claim 18 was not addressed only referred back to claim 5 as addressing the limitations.  The limitations of claim 18 are similarly worded to those of claims 1 and 5 and so has been addressed.  Where applicant argues that this means only Meyer is being used to address the claims this is incorrect since Meyer and Inagaki were used to address claims 1 and 5.  Claim 18 is not changing how claims 1 and 5 are being addressed, it is simply being stated that claim 18 can be addressed in the same way.
Applicant argues on pages 24-28 that the claims and limitations are clear as to what is desired when wanting to “interrupt” the spark plugs which is to stop the spark for a “short” period.  To stop something for a “short” period is a term of degree and further the definition used was pulled from applicants own specification and addressed above.  Specifically the claims said “interrupt” the specification of this application allows this “interrupt” to cause a slowdown in the engine which is just stopping the spark for some “short” time.  Spark plugs do not provide continuous sparks they provide a spark at specific times to control combustion.  Between each spark the plug is “interrupted” until a spark is desired again.  The cited reference “interrupts” the operation of the spark plug to slow down the engine speed which is how the specification of this application also uses this “interrupt” process.  Applicant cites own paragraph 51 where “interrupt” is used to state that the spark plugs are interrupted to shutdown the engine or before engine goes to zero RPM allow spark to continue.  But if the engine does not go zero then this is not a “shutdown” of the engine it is simply an interruption until a new spark is desired similar to the cited reference.
Applicant argues on pages 28-40 for the novelty of the rest of the claims by reiterating the arguments made for previous claims which have been addressed above.
Applicant argues on pages 37-40 that the Matsuda item 42 was used to address three limitations: alternator, battery, and battery charger.  Fig. 6 of Matsuda shows circuit 42 connected to a separate 12V source.  The circuit 42 is the alternator, the connection to the 12V source is the charger and the 12V source is the battery.  Three different parts of the Matsuda system.  Further Andrei was brought in to specifically teach that the 12V source could be a battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747